UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

 

 

 

John Doe
Praintifffs)
Vv. Civil Action No. 3:19-cv-00038
The Rector and Visitors of the University of Virginia et al
Defendant(s)
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL

INTEREST JN LITIGATION

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST GE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000,

Tammy S. Murphy whois Defendant
{Name of party you represent} (Plaintiff/Defendant}

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
(lYes Ex]No

2, Does the party have any parent corporations?

[]Yes No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[]¥es No

if yes, identify ail such owners:

4, is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the inigarion? IN
es x]No

if yes, identify all such owners:

5. Is the party a trade association?
[jYes No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

AL YF i—— July 11, 2019

~—— f ® “Tsignature) ” {Date}

 
